ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 9, 1965 (180 So.2d 199) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed September 28, 1966 (190 So.2d 332) and mandate dated October 14, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause with directions that an order be entered granting the petitioner-husband’s motion to dismiss the “application” of the respondent;
Now, therefore, It is Ordered that the mandate of this court issued on December 7, 1965 is withdrawn, the judgment of this court filed November 9, 1965 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court appealed from in this cause is reversed with directions to enter an order granting the plaintiff-husband’s motion to dismiss the “application” of the defendant. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).